Citation Nr: 0802166	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
clinically diagnosed as impulse control disorder and 
personality disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974, and from April 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 25, 2007.  
A copy of the hearing transcript has been associated with the 
file.

During the aforementioned hearing, the veteran appeared to 
raise a claim of entitlement to service connection for post-
traumatic stress disorder.  To date, no action has been taken 
on this claim.  It is hereby referred back to the RO for 
appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2005 application for compensation, the veteran 
indicated that he had been treated for a psychiatric disorder 
at Middlesex Memorial Hospital since January 1995.  He has 
also claimed treatment at Cedarcrest Regional Hospital in 
1995, 2002, and 2004, and at the Institute of Living at 
Hartford Hospital in 2002.  There is no evidence of an 
attempt to gather these records.  Upon remand, a request for 
records from those facilities must be made.

Accordingly, the case is REMANDED for the following action:
1. After obtaining any necessary 
authorization from the veteran, request 
that the records of the veteran's 
treatment for psychiatric or psychological 
disorders at Middlesex Hospital from 1995 
to the present, Cedarcrest Regional 
Hospital in 1995, 2002, and 2004, and the 
Institute of Living at Hartford Hospital 
in 2002 be provided.   

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
